             Case 1:20-cv-00267-JHR Document 7 Filed 03/24/20 Page 1 of 8
  I



Leland T. Taylor
                                                                                                  f;l'!   r s** *.
Name
Leland T, Taylor                                                                          '#.r{i#bfo.
701 Madison St. NE                                                                       f#ffdRe4 ?$
                                                                                                                2: ?8
Address
       First Amended ComPlaint

                                     UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW MEXICO

Leland T, Taylor
                                                     Plaintiff           CASE NO.          !c:c,v A G-) 5HR
(FullName)
                                                                                           (To be supplied by the Clerk)


                              V.

  Miehelle Luian Grisham,
 individually,                                 , Defendant(s)                  CIVIL RIGHTS COMPLAINT
 And any persons acting in                                                     PURSUANT TO 42 U.S.C.S1983
 conced of enlorcement of the
 Order et.al.,




                                                     A.     JURISDICTION

          Leland T. Taylor                                                               New Mexico
 1)                                                                 is a citizen of
                          (PlaintifD                                                                          ( State )
                                                     701 Madison St. NE
          who presently resides at
                                                                  (Mailing address or place of confinement)




                              Michelle Lujan Grisham et al
 2)        Defendant                                                                                                 is a citizen of
                                             (Name of first defendant)
             New l,,rlexico                                                                               , and is empioyed as
                                            (City, State)
             Governor                                                                         .    At the time the claim(s)
                               ( Position and title, if anY)
             alleged in this complaint arose, was this defendant acting under color of state law?
             Yes    [l     rrro        f]
                                     ff your answer is "Yes", briefly explain.
              She has ordered the closures ol churches, restaurants, bars, social galhering locations and
              "non-essential" businesses which has deprived me of my right to worship as lsee fit,
              assembly, and other rights guaranteed under the US Constitution.




      XE-2         2!78                     crvrl   HTGHTS COmPLAINT (42 U.S.C. 51983)
             Case 1:20-cv-00267-JHR Document 7 Filed 03/24/20 Page 2 of 8


3)    Defendant                                                                        is a citizen of
                                 (Name of second defendani)
                                                                              ,   and is employed as
                                (City, State)
                                                                           At the time the claim(s)
                     ( Position and title, if anY)
      alleged in this complaint arose, was this defendant acting under color of state.
       Yes   f]      ruo   fl       I   your answer is "Yes", briefly explain:




       (Use the back of this page to furnish the above information for additional
       defendants.)

4)    Jurisdiction is invoked pursuant to 28 U.S.C. 51343(3), 42U.S.C. 51983. (lf you
't    wish to assert Jurisdiction under different or additional statutes, you may list them
      below.)




                                        B.   NATURE OF THE CASE

1)     Briefly state the background of your case.
       Defendants have taken actions that adversely atfects me and the citizens of New Mexico under color of law
       that violates the US Constittution. The actioni are causing permanent and irreprabe harm. This is stated in
       the attached Order issued by the State of New Mexico. Saici Order has not been issued as an act ol Martial
       Lwa, but it trying to act as such.




     xE-       217                                       -2-
               Case 1:20-cv-00267-JHR Document 7 Filed 03/24/20 Page 3 of 8

                             C.     CAUSE OF ACTION



1)
 '   I allege that the following of my constitutional rights, privileges or immunities have been
     violated and that the following facts form the basis for my allegations: (lf necessary, you
     may attach up to two additional pages (8 112" x 11") to expiain any aliegation or to list
     additional supPorting facts.
     AX1)    Count l:
      Defendants have taken action ihat has prevented my and the ciiizens of New Mexico the exercise of First
      Amendment rights ol free assembly, worship, and free expression of speech. These may be anbrogated
      under a declaration of martial law, but has not been so ordered.




      (2)  Supporting Facts: (lnclude all facts you consider important, including names of
      persons'involved, places and dates. Describe exactly how each defendant is involved.
      State the facts clearly in your own words without citing leagl authority or argument.)
      Defendants have issued an executive order, exhibit 1, and has denied me and other citizens of New Mexico
      the right to free assembly and worship, extended the prior order with this as an extension ol lhe prior order of
      the same nature, merely;making it more restrictive. I im a religious person and attend church to worship and
      ;Gtari" psychological'benefitTronr social involvement that has been severely restricted. This has caused
      permanent and irreParable harm.




       BX1) Count ll:
       ddtdndants have removed the protection ol due process from taking ol property righls a9 guaranteed under
       the 4th Amendment. This has caused damage to me and citizens of New Mexico which is irreparable and
       permanent and is not done en masse except in the imposition o martial law which has not been done.




       (2) Supporting Facts:
        See Defendant's order. All eat in restaurants shall be closed. This takes the right to conduct business and
        have property from citizens of New Mexico without due process.




     xE-2 2t78                                       -3-
                Case 1:20-cv-00267-JHR Document 7 Filed 03/24/20 Page 4 of 8

CX1) Count lll:
  Defendant's Order has removed the protection of due prrocess aftorded in normalcrininal proceedings as
  provided in the 14ih Amendment. The imposition of any detention, incarceration, other other violation of rights
  without due process may only be done under the imposition of martial law which has not been ordered.




   (2)   Supporting Facts:
  Defendant;s order is prima lacie svidenre ol sucfr {ailure to provide due process and causes irreparble. and.
  permaneni harm inciuding leaving rn)rself or any person with a criminal record without due process. lt is not
  btated what in apecific the penalties may be and that is unmstitutionally vague or ambiguous..




D) PRTVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

1) Have you begun other lawsuits in state or federal court dealing with the same facts
   involved in this action or otherwise relating to the conditions of your imprisonment?
   yes    l--l  No       E]  lf your answer is "YES", describe each lawsuit. (lf there is more
   than one  lawsuit,  bescribe  the additional lawsuits on another piece of paper, using the
   same outline.)


         a)   Parties to previous lawsuit.

                  Plaintiffs:

                  Defendants:


         b)   Name of court and docket number:




         c)   Disposition (for example: Was the case dismissed? Was it appealed? ls it still
              pending?




         d)   lssues raised:




         xE-2     2t78
                                                          -4-
                  Case 1:20-cv-00267-JHR Document 7 Filed 03/24/20 Page 5 of 8


     e) Approximate date of filing lawsuit:

     f)     Approximate date of disposition:


2)   Ihave.previously sought informal or format releif from
                                                            lhe appropriate administrative officials
     regarding the acts complained of in Part C.              Yesfl
                                                                No         lf your answer is ,,yes,,,
                                                                               E
     briefly describe how relief was sought and the resurlif I youi-answer ii ,'No,', briefly explain
     why administrative relief was not sought.




                                           E.    REQUEST FOR RELIEF

1)   I believe    that I am entifled to the following relief:
         1. Emergency lniunctive Relef. To declare the Orde(s) null and void and prevent
                                                                                         lhe state from imposing
     them.
     2. compensation or other Rerief as deemed proper by this court..




     Signature of Attorney (if any)




         Attorney's full address and telephone
         number.



     xE-2          2t78                                 -5-
               Case 1:20-cv-00267-JHR Document 7 Filed 03/24/20 Page 6 of 8

                          DECLARATION UNDER PENALW OF PERJURY

     The undersigned declares under penalty of perjury
                                                       that he is the plaintiff in the above action,
     that he has read the above-complaint lnd inai tn"
                                                        irformation              therein is true and
     correct. 28 U.S.C. Sec. 1746. 18 U.S.C. Sec. tOii               "onlrir"o
                     Albuquerque New Mexico
                                                                     March 24                 2A
      Executed at
                                                                on                       20
                                    (Location)                            (Date)


                                                                     ^rr;




     xE-2   2t78                                 -6-
ru
                  Case 1:20-cv-00267-JHR Document 7 Filed 03/24/20 Page 7 of 8


   SANTAFE' NM (KFoxl4)
                                - New
   conference Monday that she has
                                        Mexico Gov. Michelle Lujan Grisham announced
                                   ordered New Mexico Secretary of Health
                                                                                           during a press
                                                                              Kathy Kunkel to issue a new
   public health order suspending operations
                                             at non-essential businesses and non-profits
                                                                                         in an effort to
   prevent further spread of COWD-I9.

  The order is effective beginning at 8 a.m. Tuesday
                                                     and will remain in place through April 10.
  Lujan Grisham said the order also limits public gatherings
                                                             to no more than five people and New
  Mexicans are urged to stay home unless the outing
                                                     is important for their health, safety or welfare.
  "Does this order mean you cannot walk your
                                                  dog? No. Does it mean you can,t go for a jog?No.
  you should not do those things in a group                                                            But
                                              - and you should be home as soon as possible,,, the governor
  said' "This social isolation strategy will only
                                                  work if we all undertake it to the greatest extent
  That boils down to one thing: Stay home.,,                                                         we can.




 During the press conference, 18 new positive
                                              cases of covlD-lg were announced in
                                                                                  the state of New
 Mexico. New Mexico now has g3 cases of covlD-lg
                                                              across   lr   counties.
  six of the new cases announced Monday are in Dona
                                                      Ana county. As of Monday, Marc h23,there are
  l0 cases of the coronavirus within Dona Ana County.
 The new cases include:

      .   Awoman in her 30s
      .   Three women in their 20s
      .   Aman in his 50s
      .   Awoman in her 50s

  "The oniy way for us to stop the spread of this
                                                      virus is forNew Mexicans to stop interacting with
  other"' said Gov' Lujan Grisham. "New Mexicans                                                              each
                                                           must be crystal-clear on this point: Right now,
  time you leave your house, you are putting yourself                                                        every
                                                              your family and your community at risk. onry
  distancing from one another, by remaining home                                                                by
                                                         except for essentiai or emergency travel, can
                                                                                                         we iimit
 the spread of this virus to the point that it does
                                                      not overwhelm New Mexico.
 "This clearly exempts people who are part
                                                 of the essential functions that must continue: The
 individuals providing meals for kids at our schools;
                                                            the individuals working at health care facilities,
 child care facilities, public safety entities and many
                                                            more. Those individuals are helping keep us
 operating - in a new and limited way. They deserve
                                                            our profound gratitude.
 "As we wait for the federal government to get
                                                     states the help we need in expandin g capaatyand
materials and financial assistance. staying home                                                            testing
                                                       is the one action all of us, individually and
                                                                                                     as a group,
can control," the governor added. ..please
                                                stay home. Help protect New Mexico.,,
The governor said all dine-in services are prohibited
                                                             in the state of New Mexico until further notice,
restaurants can still provide delivery and                                                                      but
                                              to_go services.
              Case 1:20-cv-00267-JHR Document 7 Filed 03/24/20 Page 8 of 8


Lujan Grisham said no basic retail is
                                      allowed in the state until further notice.
